Citation Nr: 0116929	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for residuals of a left 
thumb fracture, to include degenerative changes, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to August 
1983.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which granted an 
increased rating from noncompensable to 10 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right hand is his dominant extremity.

3.  The veteran's residuals of a left thumb fracture, to 
include degenerative changes, are productive of no more than 
complaints of daily pain of an intermittent nature, usually 
brought about by lifting, and objective evidence of pain with 
manipulation of the metacarpal phalangeal joint and the 
proximal phalanx as well as degenerative arthritic changes at 
the metacarpal phalangeal joint.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for residuals of a left thumb fracture, to include 
degenerative changes, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
Part 4, including § 4.71(a), Diagnostic Code 5224 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the assignment of a 10 percent 
disability evaluation following an increase from a 
noncompensable rating for an award of service connection for 
residuals of a fracture of the left thumb in October 1994.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In that regard, the 
Board is not aware of any pertinent medical evidence that has 
not yet been associated with the claims file.  Moreover, the 
record contains a comprehensive VA examination dated as 
recent as June 1999, and VA clinical records dated as recent 
as July 2000.  The veteran has been put on notice as to the 
evidence needed to substantiate his claim.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A brief review of the history of the appeal is as follows.  
In an October 1994 rating decision, the veteran was awarded 
service connection for fracture, proximal phalanx, left 
thumb, minor, and a noncompensable rating was assigned from 
August 1994.  That decision was based on evidence from the 
veteran's service medical records, which indicated that the 
injury occurred during service.  A noncompensable rating was 
assigned due to the fact that the evidence did not show 
fixation of the thumb in a favorable angle which was required 
for a higher evaluation.  

In September 1999, the RO received the veteran's claim for an 
increased rating for his thumb disability.  The veteran 
stated that during the past year, his thumb had worsened.  He 
maintained that he had constant pain in his thumb, which 
radiated up his arm.  He stated that this pain interfered 
with his enjoyment of activities, such as golf and fishing.  
According to the veteran, when he complained of the pain to 
his doctor at the VA Clinic in Appleton, the doctor "just 
blew it off," and did not take any x-rays or offer any 
treatments for his pain.  In a November 1999 rating decision, 
the RO increased the rating for the veteran's left thumb 
disability to 10 percent disabling, and recharacterized the 
disability as residuals of a left thumb fracture to include 
degenerative changes.  That decision was based on findings in 
an October 1999 VA examination, as well as a statement from 
the veteran.  The veteran disagreed with the 10 percent 
rating, and initiated this appeal.  Essentially, the veteran 
maintains that he should be assigned a rating in excess of 10 
percent.  In the veteran's notice of disagreement and 
substantive appeal, he maintained that his thumb was "pretty 
much worthless," and it hurt to even tie his shoe or floss 
his teeth.

Turning to the evidence of record, the veteran was afforded a 
VA examination in October 1999.  The veteran complained of 
daily thumb pain of an intermittent nature.  He indicated 
that he had extremely infrequent intermittent pain of the 
left thumb from 1983 to February 1999.  In February 1999 the 
pain in the left thumb became much more frequent and more 
severe.  The veteran stated that the pain was usually brought 
upon by lifting, and during the day although the pain was 
intermittent, his pain level would reach an 8 out of 10, 10 
being acute severe pain.  He did not complain of swelling, 
discoloration, heat to touch, or instability, and the 
examiner confirmed that there were no such findings.  

Examination of the thumb showed a minimal deformity at the 
metacarpal phalangeal joint.  Range of motion of the left 
thumb at the metacarpal phalangeal joint shows extension on 
the initial evaluation of zero degrees with flexion of 42 
degrees.  On the fifth range of motion evaluation of the 
metacarpal phalangeal joint extension was also zero degrees, 
with 42 degrees of flexion.  At the interphalangeal joint of 
the left thumb on the initial evaluation, extension was zero 
degrees and flexion was 56 degrees.  On the fifth range of 
motion evaluation of the interphalangeal joint of the left 
thumb, extension was zero degrees and flexion was 62 degrees.  
There was no objective evidence of pain at the 
interphalangeal joint, but there was objective evidence of 
pain with manipulation of the metacarpal phalangeal joint and 
the proximal phalanx.  Objective evidence of pain was 
demonstrated by guarding, grimacing and verbalization of 
discomfort.  The veteran was able to approximate his left 
thumb to all finger tips of the left hand without difficulty.  

Repetitive range of motion of the left thumb subjectively 
demonstrated by slight fatigability and weakness.  Left-hand 
grip was approximately 50 percent of that of the right or 
dominant hand grip strength, especially when involving the 
thumb.  Pincer strength of the left thumb with the digits is 
diminished when attempting to have the veteran hold a piece 
of paper and slide it through his thumbs and fingers.  The 
examiner opined that he "would place some functional 
limitations on this veteran secondary to his left thumb 
condition."  He stated that he would limit lifting with the 
left hand to less than 230 (sic) pounds, and would limit 
carrying to less than 230 (sic) pounds.  The examiner 
indicated that he would place little, if any, limitation on 
pushing or pulling, as well as minimal restrictions on 
climbing, balancing, and working in high places.  It was 
noted that the veteran was right handed, and his right hand 
was his dominant hand.  The diagnosis was fracture of the 
proximal phalanx of the left thumb with possible arthritic 
changes of the metacarpal phalangeal joint of the left thumb.  
On radiograph, degenerative arthritic changes were seen at 
the metacarpal phalangeal joint of the left thumb.

Also submitted were VA treatment records from VAMC Fox Valley 
dated from May 1999 to July 2000.  In May 2000, on a routine 
follow-up visit, the veteran complained of pain at the base 
of his left thumb.  The examiner noted the veteran's hand to 
be without erythema, heat or deformity.  The assessment 
included degenerative joint disease of the hand.  

The veteran's residuals of a fracture of the left thumb is 
presently assigned a 10 percent rating by analogy to 
38 C.F.R. § 4.71(a), Diagnostic Code 5224.  See 38 C.F.R. 
§ 4.20.  Pursuant to Diagnostic Code 5224, a 10 percent 
disabling rating is given for favorable ankylosis of the 
thumb, major and minor extremity; a 20 percent rating is 
given for unfavorable ankylosis of the thumb, major and minor 
extremity.

Applying the pertinent criteria to the facts of this case, 
the Board finds that the veteran's residuals of a left thumb 
fracture, to include degenerative changes, is properly rated 
at 10 percent disabling under Diagnostic Code 5224, and the 
preponderance of the evidence is against a higher rating at 
this time.  The record is negative for any ankylosis of the 
thumb, both favorable and unfavorable.  However, the Board 
will examine the current symptomatology of the thumb to 
ascertain whether a higher rating is allowed under Diagnostic 
Code 5224, by analogy.  The medical evidence indicates that 
the veteran complains of pain in the thumb, as well as 
radiating pain into his arm.  The left thumb showed a minimal 
deformity at the metacarpal phalangeal joint.  There was 
objective evidence of pain with manipulation of the 
metacarpal phalangeal joint and the proximal phalanx.  
However, the veteran was able to approximate his thumb to all 
fingers.  Repetitive range of motion revealed slight 
fatigability and weakness.  In light of the foregoing, the 
Board does not find that the veteran's left thumb 
symptomatology is so severe that it warrants a higher rating 
by analogy to unfavorable ankylosis, under Diagnostic Code 
5224.  

As the veteran's disability includes degenerative changes, 
the Board has considered whether the veteran may be entitled 
to a higher rating based on 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which sets for the criteria for evaluating 
degenerative arthritis.  According to Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned if there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  A 20 
percent rating is warranted when x-ray evidence shows 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations. 

Applying the foregoing criteria to the present case, there is 
no x-ray evidence showing involvement of two or more major 
joints or two or more minor joints, so as to warrant a 20 
percent rating under Diagnostic Code 5003.  Rather, recent x-
ray evidence, as reported in the October 1999 VA examination, 
reveals arthritic changes at the metacarpal phalangeal joint 
of the left thumb.  There is no evidence of swelling and/or 
muscle spasm, and the Board finds that the veteran's 
complaints of pain, as well as limited function, are 
represented in the current 10 percent rating whether under 
Diagnostic Code 5003, or by analogy under Diagnostic Code 
5224.

With respect to the veteran's contentions that his left thumb 
disability limits his function and activity, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca, 8 Vet. App. at 
204-05.  However, the Board finds that these complaints are 
already contemplated by the currently assigned 10 percent 
rating.  In essence, the veteran's current symptomatology 
consists primarily of complaints of pain and some decreased 
grip strength.  There is no evidence of swelling, 
discoloration, heat to touch, or instability, or other more 
severely disabling symptomatology.  As such, the Board finds 
that the 10 percent rating currently assigned, properly 
considers the veteran's complaints of pain and functional 
loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
204-05.  
 
In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a left thumb fracture, to include degenerative 
changes, and its effects on the veteran's earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The current medical evidence, as previously discussed, 
is consistent with no more than a 10 percent rating.  Should 
the veteran's disability picture change in the future, he may 
be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, there is no basis for assignment of a higher rating.

The Board has considered the benefit of the doubt rule in 
this case, but finds that there is not a state of equipoise 
of the positive and negative evidence in this case to 
otherwise permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Further, in the present appeal, there is no evidence of 
record that the veteran's residuals of a left thumb fracture, 
to include degenerative changes, has caused marked 
interference with employment, or necessitated any recent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).


ORDER

The criteria not having been met, the claim for a rating in 
excess of 10 percent for residuals of a left thumb fracture 
to include degenerative changes have not been met, and the 
appeal is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

